Citation Nr: 1124629	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a disability rating in excess of 40 percent for low back disability with spondylolisthesis, degenerative joint disease (DJD), and disc disease.

3.  Entitlement to a disability rating in excess of 10 percent for migraine headaches.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.

The Veteran testified at a Board hearing in December 2010.  The transcript of this hearing is of record.

The Board notes that the Veteran expressed that he seeks entitlement to a service connection and a separate disability rating for radiculopathy of the right lower extremity.  This claim does not appear to have yet been adjudicated by the RO.  This matter is hereby referred to the RO for appropriate action.

The issues of entitlement to an increased disability rating for low back disability with spondylolisthesis, degenerative joint disease (DJD), and disc disease; entitlement to an increased disability rating for migraine headaches; and entitlement to an increased disability rating for residuals of right knee injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the Veteran's December 2010 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, the Veteran withdrew his appeal of this matter on the record at the December 2010 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.


REMAND

It appears that there are outstanding pertinent treatment records.  The Veteran notified the RO that he has received treatment pertinent to the appeal issues at Moncrief Army Hospital, the Veteran has indicated such treatment on multiple occasions, including in July 2010.  The Veteran submitted his own copies of some treatment records from this facility dating through around the year 2005, but clearly indicated that he continued to have ongoing treatment at that facility through the present time.  The Veteran submitted the proper signed authorization to permit VA to obtain his treatment records from the facility in July 2010.  The RO sent a request to the facility for the records in August 2010.  The claims file does not reflect that a response was received from the facility.  It does not appear that any follow-up was attempted, that any negative response was received, or that the Veteran was notified of the failure to obtain the requested records.  At the December 2010 Board hearing, the Veteran testified that he believed that the VA had all of his pertinent treatment records, but also explained that he had treatment at Moncrief Army Hospital within the past year including treatment for his back, legs, and general physical examination.  The described treatment records from Moncrief Army Hospital in any recent year do not appear to be associated with the claims file at this time.

The medical records identified by the Veteran appear to be from an Army medical facility and are therefore pertinent records in the possession of a federal agency.  38 C.F.R. § 3.159(c)(2) states VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless the records sought do not exist or the record indicates that further efforts to obtain those records would be futile.  The Board does not believe that the RO's efforts comply with the requirements of 38 C.F.R. § 3.159(c)(2) and believes that, therefore, a remand is necessary to make additional inquiries with Moncrief Army Hospital regarding the Veteran's records of ongoing treatment from 2005 onwards.

The Board must make an attempt to obtain the outstanding records of pertinent treatment Moncrief Army Hospital.  The Board has a duty to assist the Veteran in obtaining his private medical records and records in the custody of the federal government.  38 C.F.R. § 3.159(c).  Therefore, a remand is necessary to assist the Veteran in determining the availability of and attempting to obtain any outstanding pertinent medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to follow-up upon the prior request for the Veteran's treatment records from Moncrief Army Hospital.  The RO must make as many requests as are necessary to obtain relevant records from a Federal department or agency unless the records sought do not exist or the record indicates that further efforts to obtain those records would be futile.  The RO should ensure that the claims-file contains documentation that VA's duty to assist the Veteran in obtaining these records has been fulfilled.  If the RO determines that it is unable to obtain the records from Moncrief Army Hospital, the RO should notify the Veteran of this fact and give the Veteran the opportunity to obtain and submit any available copies of the pertinent records himself.

2.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


